NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                          JUL 16 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

SHERRIE STEVENS,                                 No.    18-15490

                Plaintiff-Appellant,             D.C. No.
                                                 2:15-cv-01002-JAD-NJK
 v.

ROMEO ARANAS, M.D.; et al.,                      MEMORANDUM*

                Defendants-Appellees.

                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                              Submitted July 14, 2020**


Before:      SCHROEDER, CANBY, and TROTT, Circuit Judges.

      Sherrie Stevens appeals pro se from the district court’s summary judgment

in favor of prison officials in Stevens’ action alleging violations of the Eighth

Amendment and the Americans with Disabilities Act (“ADA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004), and we affirm.

      The district court properly granted summary judgment on Stevens’

deliberate indifference claim because Stevens failed to raise a genuine dispute of

material fact as to whether defendants were deliberately indifferent to her medical

needs. See id. at 1057-60 (deliberate indifference is a “high legal standard” that

requires a defendant is aware of and disregards an excessive risk to an inmate’s

health; medical malpractice, negligence, or a difference of opinion concerning the

course of treatment does not amount to deliberate indifference). Stevens alleged

that Nevada prison officials were deliberately indifferent to her claim that she

suffered from Reflex Sympathetic Dystrophy (“RSD”), and that they failed to

provide medication that she had received at a prior institution. However, the

district court correctly observed that “[a] thorough review of [her] records . . .

indicates that no formal, objective RSD diagnosis was ever made.” Contrary to

Stevens’ argument, prison officials do not violate the Eighth Amendment when

they require a medical diagnosis of a condition before beginning treatment. Id. at

1057 (explaining that a prison official acts with deliberate indifference only if the

prison official knows of and disregards an excessive risk to inmate health and

safety). Stevens’ assertion that prison officials failed to follow the

recommendation of outside specialists, is not supported by the record.

      The district court also properly determined there was no genuine dispute of


                                           2                                    18-15490
material fact involving her claim that prison officials were deliberately indifferent

by allegedly failing to obtain her Colorado medical records more quickly. Stevens

has not demonstrated that any failure harmed her. See Wood v. Housewright, 900
F.2d 1332, 1334 (9th Cir. 1990). Stevens’ records from Colorado do not include

an objective diagnosis of RSD. Moreover, Stevens received medical treatment for

her other neurological conditions beginning at intake in Nevada, and defendant Dr.

Aranas testified in a deposition -- without contradiction -- that even if Stevens had

RSD, she would likely be receiving the same combination of drugs that she was

already prescribed.

      Because Stevens did not identify any service or benefit that she was

otherwise qualified to receive, but nonetheless excluded from because of her

alleged RSD, her facts did not create a genuine dispute related to the ADA. See

McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir. 2004).

      Defendants’ motion to strike Stevens’ letter (Docket Entry No. 38) is denied

as moot.

      Stevens’ motion for a preliminary injunction (Docket Entry No. 40) is

denied without prejudice to Stevens first seeking relief in the district court. See

Fed. R. App. P. 8(a).

      AFFIRMED.




                                          3                                    18-15490